PER CURIAM.
This is an appeal from a denial of a Fla.R.Crim.P. 3.850 motion. The motion was correctly denied. See: Clements v. State, 320 So.2d 44 (Fla. 3d DCA 1975), wherein the following is found:
sfc S}C * ifc * S(!
“ * * * Relief from a judgment of conviction under Rule 3.850 is not proper where the ground raised was presented on appeal or was properly presentable thereon. Reinard v. State, Fla.App.1972, 267 So.2d 88; Koedatich v. State, Fla. App.1974, 287 So.2d 738; Jenkins v. State, Fla.App.1972, 267 So.2d 886.”
% ¡‡: ¡j« sf: ü:
The appellant had a full appeal upon his conviction. The issues presented by the 3.850 petition either were or could have been presented in his appeal in chief, which was affirmed in Hughes v. State, 272 So.2d 21 (Fla. 3d DCA 1973), cert. denied Fla., 282 So.2d 877. Therefore, the order under review be and the same is hereby affirmed.
Affirmed.